Citation Nr: 0630911	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  00-14 206	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1. Entitlement to disability compensation pursuant to 38 
U.S.C.A. § 1151 for residuals of a low back injury, resulting 
from hospital care at a Department of Veterans Affairs (VA) 
Medical Center in October and November 1997.  

2. Whether new and material has been received to reopen the 
claim of service connection for a psychiatric disorder to 
include schizoaffective disorder.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

Veteran and Spouse

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1974 to October 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in February 2000 and October 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama. 

In the February 2000 rating decision, the RO denied 
disability compensation, pursuant to 38 U.S.C.A. § 1151, for 
residuals of a low back injury.  When the claim was remanded 
in September 2001, the Board noted that the claim was filed 
in May 1999.  In a remand in August 2004, the Board misstated 
that the claim was received in February 2000. 

In the October 2002 rating decision, the RO denied service 
connection for a psychiatric disorder to include 
schizoaffective disorder on a de novo basis. The record shows 
that, in a March 1999 rating decision, the RO previously 
denied the veteran's application to reopen the claim of 
service connection for psychiatric disorder to include 
schizoaffective disorder.  The Board has jurisdictional 
responsibility to consider finality, regardless of how the RO 
ruled.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001). Accordingly, the Board has recharacterized the 
veteran's psychiatric claim as identified on the first page 
of this decision.

In August 2000, the veteran appeared at a hearing before a 
Decision Review Officer.  In August 2003, he appeared before 
the undersigned Veterans Law Judge.  Transcripts of the 
hearings are in the record.  

In September 2001 and August 2004, the Board remanded the 
case for additional development.  The requested development 
has been completed, and no further action is required to 
comply with the Board's remand directives.  Stegall v. West, 
11 Vet. App. 268 (1998).

Before deciding the claim of service connection for a 
psychiatric disorder to include schizoaffective disorders on 
the merits, the claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran sustained a low back injury during VA 
hospitalization in October and November 1997 but the injury 
did not result in additional disability, and the injury was 
not caused by carelessness, negligence, or similar instance 
of fault on the part of VA. 

2. In a rating decision in March 1999, the RO denied the 
veteran's application to reopen the claim of service 
connection for a psychiatric disorder to include 
schizoaffective disorder; after the veteran was notified of 
the adverse determination and of his procedural and appellate 
rights, he did not perfect an appeal of the rating decision.  

3. The additional evidence presented since the rating 
decision in March 1999, which denied the application to 
reopen claim, is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for a psychiatric disorder to include 
schizoaffective disorder. 


CONCLUSIONS OF LAW

1. The criteria for VA disability compensation under 38 
U.S.C.A. § 1151 for a low back injury resulting from hospital 
care at a VAMC in October 1997 are not met.  38 U.S.C.A. 
§ 1151 (West 2002 & Supp. 2005); 38 C.F.R. § 3.361 (2006).  

2. The rating decision in March 1999 by the RO, denying the 
application to reopen the claim of service connection for a 
psychiatric disorder to include schizoaffective disorder, 
became final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. § 
3.104(a) (2006). 

3. As the additional evidence presented is new and material, 
the claim of service connection for a psychiatric disorder to 
include schizoaffective disorder is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2006).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Duty to Notify

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In a new and material evidence claim, the notice must include 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet.App. 1 (2006). 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

In the Board's remands of September 2001 and August 2004, the 
Board directed the RO to comply with the VCAA.  As a result 
of the Board's remands, the RO provided post-adjudication 
VCAA notice by letter, dated in January 2005.  

On the claim under 38 U.S.C.A. § 1151, the veteran was 
notified of the evidence needed to substantiate the claim, 
namely, evidence of additional disability, evidence of VA 
medical treatment, and, evidence that the additional 
disability was the result of VA carelessness or negligence or 
similar instance of fault on VA's part. 

On the claim to reopen, the notice included the type of 
evidence needed to substantiate the claim to reopen, namely, 
new and material evidence, and the type of evidence necessary 
to establish the underlying claim of service connection, that 
is, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service. 

The veteran was informed that VA would obtain service medical 
records, VA records and records of other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf. He was asked to send 
in any evidence in his possession that pertained to the 
claims. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 
19 Vet.App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable and the effect date); 
and of Kent v. Nicholson, 20 Vet.App. 1 (2006) (elements of a 
new and material evidence claim).



On the claim under 38 U.S.C.A. § 1151, to the extent that the 
provisions, pertaining to the degree of disability assignable 
and the effective date were not provided, as the claim is 
denied, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran with respect to any defect in the VCAA notice 
required under Dingess at 19 Vet. App. 473.  

As for the claim to reopen, a determination on the degree of 
disability or the effective date can not be made unless 
service connection is granted as no such determination of 
service connection has made, there can be no possibility of 
any prejudice to the veteran with respect to any defect in 
the VCAA notice required under Dingess at 19 Vet. App. 473.  

To the extent that the VCAA notice came after the initial 
adjudications, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims as he had the opportunity to submit additional 
argument and evidence and to address the issues at a hearing.  
The claims were then readjudicated following the content-
complying notice as evidenced by the supplemental statement 
of the case in October 2005.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No.05-7157 (Fed. 
Cir. Apr. 5, 2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service medical 
records, VA records, private medical records, and records of 
the Social Security Administration.  As there are no 
additional records to obtain, no further assistance to the 
veteran in developing the facts pertinent to the claims is 
required to comply with the duty to assist.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

38 U.S.C.A. § 1151

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if such additional disability were service-
connected.  A disability is a qualifying additional 
disability if the disability was caused by VA medical 
treatment, and the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the medical treatment; or the additional 
disability was not reasonably foreseeable.

As the claim under 38 U.S.C.A. § 1151 was filed in May 1999, 
38 C.F.R. § 3.361 govern as it applies to all claims under 38 
U.S.C.A. § 1151 filed after October 1, 1997.

Under 38 C.F.R. § 3.361(c), a claim based on additional 
disability due to VA medical requires actual causation.  To 
establish causation, the evidence must show that the VA 
medical treatment resulted in the veteran's additional 
disability. Merely showing that a veteran received treatment 
and that the veteran has an additional disability does not 
establish causation.

Under 38 C.F.R. § 3.361(d), to establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing medical 
treatment, it must be shown that the medical treatment caused 
the veteran's additional disability; and VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.

Factual Background 

In August 2000, the veteran testified that while he was a 
patient at the Tuskegee VA Medical Center (VAMC) in (October) 
1997 and while he was on his way to the bathroom he slipped 
and fell in a puddle of water, which originated from a 
urinal, resulting in a back injury.  He described his current 
symptoms as sharp low back pain, radiating to his legs, and 
weakness of both legs.  He stated that a therapist told him 
that he had fibromyalgia that was related to his back injury 
at the VAMC.  He also testified that he had not had a back 
injury prior to or since his 1997 injury at the VAMC, and 
that immediately after discharge from the VAMC he had been 
taken to a private hospital and that the records of that 
private hospitalization were on file. 

The veteran's wife testified that the veteran did not have 
any back problem prior to the injury at the VAMC.  

In August 2003, the veteran testified that prior to 1997 he 
had had some back pain from simply working but had not had 
any actual injuries to his back and that his first actual 
back injury was in 1997 at the VAMC.  He stated that since 
then has had physical therapy and continuous back pain. 

VA records, dated in October 1991, show that the veteran 
complained of low back pain of 3 weeks' duration.  The 
assessment was a low back strain.  In November 1991, X-rays 
revealed no fracture, dislocation or degenerative disc 
disease of the lumbosacral spine.  There was no history of an 
injury, and the diagnosis was chronic low back pain of 
undetermined cause.  In December 1991, the veteran gave a 
history of low back pain after a fall from a ladder 2 weeks 
previously.  He received rehabilitative treatment for chronic 
low back pain due to the fall.  

On VA examination in June 1993, the veteran related a history 
of low back pain.  The diagnoses included low back pain.  

VA records also show that in April 1994 the veteran related a 
history of a fall resulting in an acute exacerbation of a 
lumbosacral strain.  During VA hospitalization in May 1994, 
it was reported that the veteran had acute back pain after a 
fall from a ladder 10 days prior to admission, for which he 
had been given pain medication.  On examination he had 
bilateral paravertebral lumbar muscle spasm without radicular 
symptoms or signs and some limitation of lumbar motion.  In 
January 1997, the veteran complained of low back pain and 
numbness in his legs.  

A VA hospital report, covering the period from October to 
November 1997, discloses that on October 20, 1997, the 
veteran was seen by the night medical officer because he 
complained that as he was walking out of the bathroom he 
slipped in some water on the floor and hit the back of his 
head and low back on the floor.  He complained of low back 
pain but when examined there was no acute or serious injury 
of his lumbar spine.  X-rays of his lumbar spine were 
negative.  On examination he had diffuse tenderness in the 
lumbar region on palpation only.  The impression was acute 
myalgia.  He was referred to rehabilitation services for back 
and neck pain.  There was no diagnosis, relating to the low 
back.  

In March 2005, the Director of the VA Central Alabama 
Veterans Health Care System reported that any work order 
concerning plumbing in October 1997 would have been 
investigated by the Chief Engineer, but the work orders were 
only kept for five years and therefore there was no record of 
a work order in 1997. 

In November 1997, the veteran was hospitalized at the Stabler 
Memorial Hospital in for diabetic symptoms but no mention was 
made of low back symptoms.  He was also hospitalized from 
December 1997 to January 1998 for psychiatric symptoms and 
low back pain.  He reported having fallen in a VA hospital 
when he slipped on some water that overflowed from a toilet. 

In January and February 1998, the veteran was hospitalized at 
the Baptist Medical Center, and he claimed to have neck and 
back pain.  The diagnoses included chronic neck and lumbar 
pain.  An MRI of the lumbar spine in March 1998 was normal. 

During VA hospitalization in January and February 1998, a CT 
scan of the lumbar spine revealed no disc herniation and was 
within normal limits from L3 to S1.  There was a small left 
anterior marginal spur on the endplate of L5.  During 
hospitalization in March 1999, the veteran reported that his 
radicular pain did not begin until after his fall in 1997.  
The diagnoses included back pain.   

In October 1999, records of the Georgiana Doctors Hospital 
revealed a herniated lumbar disc by MRI. 

During VA hospitalization in June and July 2000, the 
impression was a normal lumbosacral spine by X-ray except for 
small traction spurring at L4-5. 

VA records disclose that in October 19, 2000, the veteran 
complained of chronic back pain, but the pain was of a non-
anatomical distribution.  

On VA orthopedic examination in May 2002, the veteran related 
the history of the back injury in 1997 at a VAMC.  He denied 
having any prior back problems.  His complaints included low 
back pain and pain in the lower extremities.  After an 
examination and lumbosacral X-rays, which revealed no 
intervertebral disc space abnormality, but possible 
spondylolysis, the examiner stated that he could not find any 
back disability that could be related to the 1997 fall, and 
the examiner stated that it was unlikely that the current 
symptoms were related to the incident in 1997.  The 
examiner's opinion was based upon a review of the records, 
dating to 1991 and included the previously noted complaints 
of back pain in June 1993, in April 1994, and in January 
1997.  The examiner commented that the only specific positive 
findings on the examination were depressed deep tendon 
reflexes, which were more closely related to the veteran's 
peripheral neuropathy due to diabetes mellitus rather than to 
any nerve root involvement.  

Analysis 

The veteran asserts that he suffered a back injury in 1997 at 
a VAMC, where he slipped and fell on a wet floor.

Where as here, the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required to support the claim.  The veteran as a lay 
person is not competent to offer an opinion as to medical 
causation or as to a medical diagnosis, consequently his 
statements and testimony to the extent that he associates his 
current back problems to the fall in 1997 does not constitute 
medical evidence.  Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993). 

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care upon which the claim is based 
to the veteran's condition after such care has stopped.  
38 C.F.R. § 3.361(b). 

The record shows that the veteran had documented low back 
pain since 1991 and in January 1997 he complained of low back 
pain and numbness in his legs.  After the fall in October 
1997, both VA and private medical records document the 
veteran's complaints of back pain, but a CT scan and MRI in 
1998 were normal without evidence of lumbar disc disease, 
although there was a finding of a spur formation. In 1999, 
two years later after the slip and fall, an MRI revealed a 
herniated lumbar disc, which was not previously documented. 

As for the medical evidence of record, on the question of 
additional disability, that is, whether the current back 
problems are related to the slip and fall in 1997, a VA 
examiner expressed the opinion that he did not find any back 
disability that could be related to the 1997 fall, and the 
examiner stated that it was unlikely that the current 
symptoms were related to the incident in 1997.  

As there is no medical evidence of additional disability 
attributable to the slip and fall in October 1997 at a VAMCA 
and as only independent medical evidence may be considered by 
the Board to support its findings, and as there is no showing 
of carelessness, negligence, or similar instance of fault on 
the part of VA that resulted in the wet floor, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b).

Claim to Reopen

An unappealed rating decision is final based on the evidence 
then of record. 38 U.S.C.A. § 7105(c).  New and material 
evidence is required to reopen the claim. 38 U.S.C.A. § 5108.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As the application to reopen the claim of service connection 
was received before August 29, 2001, the regulatory 
definition of new and material evidence in effect prior to 
August 29, 2001 applies.  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2001).  

Previously Denied Claim

The veteran's original claim of service connection for a 
psychiatric disorder was denied by the RO in an unappealed 
rating decision in December 1982 rating decision.  The RO 
determined that while the veteran was treated for an acute 
situational disturbance during service, there was no evidence 
of an acquired psychiatric disorder during service, and there 
was no record of treatment for any type of psychiatric 
disorder after service before October 1981.  

In an April 1991 rating decision, the RO denied the veteran's 
application to reopen the claim, which the veteran appealed 
to the Board.  The Board remanded the case in May 1992 and 
again in November 1994.  In April 1997, the veteran withdrew 
his appeal.  

The most recent denial of the claim was in a March 1999 
rating decision, when the RO denied the veteran's application 
to reopen the claim of service connection.  After the veteran 
was notified of the adverse determination and of his 
procedural and appellate rights, he did not perfect an appeal 
of the rating decision, and the rating decision by the RO 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

In the March 1999 rating decision, the RO denied the 
veteran's application to reopen the claim of service 
connection for a psychiatric disorder to include 
schizoaffective disorder because the additional evidence was 
cumulative of evidence previously considered and the evidence 
did not show that a psychiatric disorder, first shown after 
service, was related to service.  At the time of the March 
1999 rating decision, the evidence of record consisted of 
partial service medical records, VA records, and private 
medical records, covering the period from 1976 to 1998. 

The evidence previously considered is summarized as follows.  
The service medical records shown that in November 1974 the 
veteran was hospitalized for an acute situational reaction, 
and on separation examination in October 1975, the 
psychiatric examination was normal.  After service in 
December 1982, in his original application for service 
connection, the veteran reported having a nervous condition 
as a result of a hallucinogen that he had taken during 
service in 1975, and he also reported that he had been 
treated for 6 months at a VAMC in October 1981 for 
psychiatric symptoms.  A psychiatric disorder was first 
documented during a VA hospitalization in November 1989, when 
an adjustment disorder was diagnosed.  During VA 
hospitalization in November and December 1990, the diagnosis 
was major affective disorder.  During VA hospitalization in 
June and July 1992, the diagnosis was bipolar disorder.  

In November 1991 on a psychiatric evaluation for Social 
Security disability benefits, the diagnosis was major 
depression with psychosis.  The examiner expressed the 
opinion that the veteran's extreme irritability and violence 
were part of his symptom complex related to his psychosis and 
depression. 

On VA psychiatric examination in June 1993 and on VA 
hospitalization in October and November 1997, the diagnosis 
was a schizoaffective disorder.   

Additional Evidence 

The current application to reopen the claim was received in 
August 2001. 

The additional evidence presented since the March 1999 rating 
decision consists of additional service medical records, VA 
records, and records of the Social Security Administration. 

The additional service medical records consist of the in-
patient records for the hospitalization in November 1974 and 
the records a second period of hospitalization in October 
1975.  The diagnoses included an acute adult situational 
disturbance manifested by anxiety and altered behavior 
(violent outbursts) and sociopathic personality manifested by 
sociopathy and aggressive outbursts.  

The remainder of the additional records document ongoing 
psychiatric symptoms. 

The additional service medical records constitute new and 
material evidence as the records were not previously 
submitted and the service medical records bear directly and 
substantially upon the issue of service connection, which is 
neither cumulative nor redundant, and which in connection 
with evidence previously assembled, namely, the psychiatric 
evaluation for Social Security disability benefits in 1991, 
in which the examiner expressed the opinion that the 
veteran's extreme irritability and violence were part of his 
symptom complex related to his psychosis and depression, 
similar to the manifestation of symptoms of violent outbursts 
described in the additional service medical records, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).

Accordingly, the claim of service connection for a 
psychiatric disorder is reopened.  


ORDER

Disability compensation pursuant to 38 U.S.C.A. § 1151 for 
residuals of a low back injury, resulting from hospital care 
at a Department of Veterans Affairs Medical Center in October 
and November 1997, is denied.  

As new and material evidence has been presented, the claim of 
service connection for a psychiatric disorder to include 
schizoaffective disorder is reopened, and to this extent 
only, the appeal of this issue is granted.  




REMAND

As the evidence of record does not contain sufficient medical 
evidence to decide the claim of service connection for a 
psychiatric disorder to include schizoaffective disorder on 
the merits, further evidentiary development is required under 
the duty to assist. Accordingly, the case is REMANDED for the 
following action:

1. Ensure VCAA compliance.  Dingess v. 
Nicholson, 19 Vet. App. 473. 

2. Schedule the veteran for VA 
psychiatric examination to determine 
whether it is at least as likely as not 
that the current psychiatric disorder is 
related to the symptoms manifested 
during service.  The claim folders must 
be made available to the examiner for 
review.  In formulating the medical 
opinion, the examiner is asked to 
comment on the clinical significance of 
the following: 

a). The documentation of an acute 
adult situational disturbance 
manifested by anxiety and altered 
behavior (violent outbursts) and 
of sociopathic personality 
manifested by sociopathy and 
aggressive outbursts in the 
service medical records and the 
post-service diagnosis of a 
psychiatric disorder, variously 
diagnosed, to include a diagnosis 
of schizoaffective disorder, and 
whether the current psychiatric 
disorder represents a progression 
of the in-service diagnoses or a 
new and separate diagnosis; and,  

b). The first documentation of a 
psychiatric disorder was in 1989, 
about 14 years after service. 

The examiner is asked to 
consider that the term "at 
least as likely as not" does 
not mean "within the realm of 
possibility, rather it means 
that the weight of the 
medical evidence both for and 
against the conclusion is so 
evenly divided that it is as 
medically sound to find in 
favor of causation as it is 
to find against causation. 

3. After the above action is completed, 
adjudicate the claims of service 
connection for a psychiatric disorder to 
include schizoaffective disorder on the 
merits.  If the decision remains adverse 
to the veteran, furnished the veteran a 
supplemental statement of the case and 
return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


